Dear Rep. Smith:
This office is in receipt of your opinion request regarding operation and maintenance of St. Mary Parish Health Units.  In opinion number 00-325, our office addressed a similar issue involving the Department of Health and Hospitals' duties and/or obligations with regard to parish health units as described in La.R.S. 40:12 through 40:27.
The pertinent statutes to be reviewed in order to answer your questions include the following:
La.R.S. 40:12
  Each parish of the state shall provide a health unit or department.  These units or departments shall be known as parish health units.
La.R.S. 40:13
  The governing body of each parish shall provide ample means for the maintenance and operation of its parish health units or departments and for the promotion and conservation of public health.  For the purposes of this Title they shall be known as parish health units.
  If a municipality encompasses an entire parish, the municipal authorities shall, for the purposes of this Part, be known as parish authorities.
La.R.S. 40:26
  A.  The governing body of a parish may contract, or mutually agree on an annual basis, with the Department of Health and Hospitals on or before November 1 of any calendar year, for the establishment and/or partial maintenance of the parish health unit and a full-time health officer.  In such case the parish shall provide housing for said health unit.  The governing body of the parish may appropriate and disburse funds for the support of the unit jointly with state and/or federal funds as furnished by the Department of Health and Hospitals within the terms of a state fiscal year budget having the approval of both the parish and state.
A reading of the above statutes shows that the parish governing authority has the duty to provide a health unit or department as well as providing ample means for the maintenance and operation of such units or departments.  That obligation is on the parish and not the Department of Health and Hospitals.
La.R.S. 40:26 provides for contractual agreements on the establishment and maintenance of a parish health unit.  The statute specifically provides for a governing body of the parish and the Department of Health and Hospitals to contract annually for such maintenance.  The Department of Health and Hospitals has provided information to our office that there are no contracts with any parish regarding the maintenance of parish health units at this time.
In conclusion, it's the opinion of this office that the Parish of St. Mary has the duty and obligation to provide funding for the maintenance and operation of its parish health units absent some contractual agreement under the provisions of La.R.S. 40:26 as cited above.
Should you have any questions or comments please do not hesitate to contact our office.
Yours very truly
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB, Jr./mjb